Citation Nr: 0703066	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-14 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Army from November 
1971 to September 1973.


FINDING OF FACT

On January 17, 2007, prior to a final determination of the 
claim for service connection, the Board of Veterans' Appeals 
(Board) received notification from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
that the veteran had died in September 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

By May 2003 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.  The veteran 
perfected an appeal of that decision and the appeal was 
certified to the Board in April 2006.  Unfortunately, on 
January 17, 2007, the Board received written confirmation 
that the veteran had died in September 2006.  As a matter of 
law, veteran's claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 )1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran, and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2005); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


